Citation Nr: 9904885	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-48 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to payment or reimbursement, by the Department of 
Veterans Affairs (VA), for the cost of unauthorized medical 
services incurred in connection with treatment at Southwest 
Florida Regional Medical Center from September 21 to 
September 26, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 determination by the Medical 
Administration Service (MAS) of the VA Medical Center in Bay 
Pines, Florida.  A notice of disagreement was received in 
October 1996.  A statement of the case was issued in November 
1996.  A substantive appeal was received from the veteran in 
December 1996.  The Board notes that in September 1998, this 
case was advanced on the docket by order of the Acting 
Chairman of the Board pursuant to 38 C.F.R. § 20.900(c) 
(1998).


FINDINGS OF FACT

1.  On September 21, 1995, the veteran was transferred from 
North Collier Hospital to the Southwest Florida Regional 
Medical Center.  

2.  A VA physician has determined that upon discharge from 
North Collier Hospital, the veteran could have been 
transferred to a VA medical center for continuation of 
treatment, and that a medical emergency had ended at the time 
the veteran was to be transferred from that facility. 


CONCLUSION OF LAW

The claim for payment of or reimbursement by the VA for 
medical expenses incurred in connection with the veteran's 
unauthorized hospitalization at Southwest Florida Regional 
Medical Center from September 21 to September 26, 1995, is 
not warranted. 38 U.S.C.A. §§ 1703, 1711, 1728, 5107 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 17.52 (formerly 17.50b), 
17.54 (formerly 17.50d), 17.120 (formerly 17.80), 17.121 
(formerly 17.80a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran has presented 
sufficient evidence to conclude that his claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The relevant evidence has been properly developed to 
the extent possible, and there is no further VA duty to 
assist the veteran with this claim.  Id.  

The Board finds that the basic facts in this case are not in 
dispute and can be briefly described.  At the time of the 
treatment in question (and to this day), the veteran had 
established service connection for anxiety neurosis, which 
was evaluated as permanently 100 percent disabling, and for a 
right knee disability, evaluated as 20 percent disabling.  

Review of private clinical records reflects that the veteran 
was admitted to North Collier Hospital (North Collier) on 
September 16, 1995, with an onset of epigastric pain; tests 
revealed an inferior wall myocardial infarction.  On 
September 21, 1995, he was transferred to the Southwest 
Florida Regional Medical Center (Southwest Florida) for 
further evaluation.  Upon admission, a heart catheterization 
was performed and the veteran was found to have multivessel 
coronary artery disease.  On September 22, 1995, he underwent 
a three vessel coronary artery bypass, which he tolerated 
well, and the rest of his postoperative stay was noted to 
have been uneventful.  He was then discharged on September 
26, 1995 in satisfactory condition.  

There is no indication, nor has it been contended by the 
veteran, that this admission to Southwest Florida was 
authorized by VA or that that facility had a contract with VA 
to provide such medical care (see 38 C.F.R. § 17.52 (1998)).  

It is contended, by the veteran and his representative, that 
at the time of the veteran's transfer from North Collier on 
September 21, 1995, he was incapable of making any decisions 
regarding further treatment, and that his doctors agreed that 
he could not be transferred to a VA medical facility because 
he could not survive more than a 20 to 30 minute ambulance 
trip.  

Of record is a statement from Luis Bonet, M.D., one of the 
physicians from North Collier who treated the veteran.  Dr. 
Bonet noted that when the veteran's condition was judged to 
have improved, he was referred to a tertiary center (i.e. 
Southwest Florida) for further diagnoses and treatment, and 
that while it was felt that the veteran's condition has 
stabilized enough for an ambulance ride of 20-30 minutes, it 
had not stabilized enough for a three hour ride to "St. 
Petersburg Tampa Hosp[ital]" (the Board assumes Dr. Bonet is 
referring to the VA hospital in Tampa, Florida).  

Also of record are statements from Michael P. Metke, M.D., a 
physician who treated the veteran at Southwest Florida.  In a 
January 1996 statement, Dr. Metke noted that, based on 
information available to him, he agreed with Dr. Bonet's 
opinion that on September 21, 1995 it was in the veteran's 
best interest to transfer him to the nearest available 
facility to proceed with the coronary angiography and 
revascularization.  In a July 1996 statement, Dr. Metke noted 
that at the time of the veteran's transfer from North 
Collier, he was in a life threatening situation and required 
revascularization.  Finally, in a November 1996 statement, 
Dr. Metke noted that, in his opinion, it would have involved 
accepting a higher risk of the veteran's life had he been 
transported to another facility before revascularizing his 
heart.  

The Board points out that the legal criteria governing 
reimbursement or payment of the cost of unauthorized medical 
services are specifically set forth in 38 U.S.C.A. § 1728 
(West 1991) and 38 C.F.R. § 17.120 (1998).  Under the 
applicable law and regulation (and since the veteran is not a 
participant in a vocational rehabilitation program), in order 
to be entitled to payment of unauthorized medical expenses 
incurred at a private hospital, all of the following must be 
shown:

	(a) The treatment rendered was either:

		(1) for an adjudicated service-connected 
disability, or

		(2) for a non-service-connected disability 
associated with and held to 		be aggravating an 
adjudicated service-connected disability, or

		(3) for any disability of a veteran who has a total 
disability, permanent 		in nature, resulting from a 
service-connected disability; and

	(b) That a medical emergency existed of such nature that 
delay would have 	been hazardous to life or health; and

	(c) That no VA or other Federal facilities were feasibly 
available and an 	attempt to use them beforehand or obtain 
prior VA authorization for the 	services required would 
not have been reasonable, sound, wise, or 	practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Further, 38 C.F.R. § 17.121 (1998) provides that claims for 
payment or reimbursement of the costs of emergency hospital 
care or medical services not previously authorized will not 
be approved for any period beyond the date on which the 
medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:

(a) Who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability, or

(b) Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment 
for the disability.

From that point on, no additional care in a non-VA facility 
will be approved for payment by VA.

The Board notes that, according to the November 1996 
statement of the case, payment for the veteran's 
hospitalization at North Collier was approved by VA 
(apparently under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 
because it was determined that a medical emergency existed of 
such nature that delay would have been hazardous to the life 
or health of the veteran, and that no VA or other Federal 
facilities were feasibly available, etc.; and as noted above, 
the veteran has a permanent total (service-connected) 
disability).

In any event, in an opinion dated on November 20, 1995, a VA 
physician determined that when the veteran was transferred 
from North Collier on September 21, 1995, he was in stable 
condition, that the emergency had resolved prior to transfer, 
and that at the time VA medical facilities were available in 
Bay Pines, Florida, and Tampa, Florida, but were not 
requested or utilized.  

It is noted that in a January 1998 memorandum from the James 
A. Haley Veterans' Hospital in Tampa, Florida, it is 
indicated that cardiology beds were available at that 
facility on September 21, 1995, and that angiography and 
coronary artery revascularization could have been performed 
there.  

The regulation is clear as to the treatment for which the VA 
can and cannot pay or reimburse.  Under 38 C.F.R. § 17.121 
only a VA physician is empowered to determine when a veteran 
who received emergency hospital care could have been 
transferred to a VA medical center or when the veteran could 
have reported to a VA medical center and in this case that 
determination has been rendered by a VA physician, who has 
indicated that the veteran could have been transferred to a 
VA facility on September 21, 1995.  In view of this 
regulation the Board finds that the private physicians' 
opinions have little probative value.  Although the Board is 
sympathetic to the veteran's situation, there simply is no 
legal basis upon which the Board could find the VA is 
responsible for the veteran's medical treatment at Southwest 
Florida from September 21 to September 26, 1995.  This being 
the case, the Board must deny the veteran's claim of 
entitlement to reimbursement or payment of the cost of 
medical treatment provided in association with private 
hospitalization from September 21, to September 26, 1995, at 
Southwest Florida.

The Board has considered the doctrine of reasonable doubt, 
but the record does not provide an approximate balance of 
negative and positive evidence.


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

